Case 20-70374-pmb             Doc 12      Filed 10/21/20 Entered 10/21/20 13:33:26                       Desc Main
                                          Document Page 1 of 3




    IT IS ORDERED as set forth below:



    Date: October 21, 2020
                                                                ________________________________
                                                                            Paul Baisier
                                                                    U.S. Bankruptcy Court Judge

    _______________________________________________________________

                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

In re:                                 | CASE NUMBER
                                       |
CIERRA DAVIS,                          | 20-70374-PMB
                                       |
      Debtor.                          | CHAPTER 7
______________________________________ | __________________________________

                    ORDER DISMISSING CASE WITH A FINDING
            UNDER 11 U.S.C. § 109(g) WITH PREJUDICE AS TO PRO SE CASES

         The above-captioned case was filed pro se by the above-named Debtor (the “Debtor”) on

October 1, 2020. On October 2, 2020 an Order Regarding the List of Creditors for a Case Filed

in Paper Format was entered, requiring the Debtor to file a list of creditors no later than October

9, 2020 (Docket No. 6). As of the date of the entry of this Order no list of creditors has been filed

by the Debtor.1




1
  The Debtor has also failed to file a statement of financial affairs, completed schedules, a declaration about the
Debtor’s schedules, a summary of assets and liabilities, a statement of current monthly income, a credit counseling
certificate, and pay advices. Additionally, the Debtor has failed to pay the three-hundred thirty-five dollar ($335.00)
Chapter 7 filing fee.
Case 20-70374-pmb            Doc 12      Filed 10/21/20 Entered 10/21/20 13:33:26                    Desc Main
                                         Document Page 2 of 3



        After reviewing the Court’s records, the Court notes that the Debtor has had numerous

previous pro se cases dismissed including Case Nos. 19-59946-PMB, 19-67700-PMB, 20-62398-

PMB, 20-67547-PMB, and 20-68740-PMB (collectively the “Previous Cases”).2 The Debtor

proceeded pro se in all of the Previous Cases and all of the Previous Cases were dismissed due to

the Debtor’s failure to prosecute the case.

        11 U.S.C. § 109(g) provides that a debtor is prohibited from filing a new case within one-

hundred eighty days of a prior case if that prior case was dismissed for either a failure to abide by

court orders or a failure to appear in prosecution of the bankruptcy case. Based on the Debtor’s

failure to prosecute this case and the history of the Debtor’s Previous Cases, the Court finds that

the Debtor has failed to prosecute multiple consecutive cases, and therefore this case should be

dismissed with prejudice pursuant to a finding under 11 U.S.C. § 109(g). Because the Debtor is

pro se in this case and was pro se in all of the Previous Cases, the Court will permit the Debtor to

file another case if represented by counsel.

        Accordingly, it is

        ORDERED as follows:

             1. The above-captioned case is DISMISSED WITH PREJUDICE and the Debtor is

                 prohibited from filing for bankruptcy under Title 11 of the United States Code for

                 a period of one-hundred eighty (180) days following entry of this Order.3

             2. Paragraph 1 of this Order shall not apply if the Debtor is represented by counsel

                 authorized to practice in this Court in the newly filed case.



2
 Case Nos. 19-59946-PMB and 20-62398-PMB were dismissed due to the Debtor’s failure to pay the filing fee. Case
Nos. 19-67700-PMB, 20-67547-PMB, and 20-68740-PMB were dismissed due to the Debtor’s failure to cure a filing
deficiency.
3
  If the Debtor files a new pro se bankruptcy case within one-hundred eighty (180) days notwithstanding this Order,
there will be no automatic stay in that case pursuant to 11 U.S.C. § 362(b)(21) & (c)(4).

                                                        2
Case 20-70374-pmb         Doc 12     Filed 10/21/20 Entered 10/21/20 13:33:26           Desc Main
                                     Document Page 3 of 3



        The Clerk is directed to serve this Order upon the Debtor, the Chapter 7 Trustee, the United

States Trustee, all creditors, and all parties requesting notice in this case.

                                      [END OF DOCUMENT]




                                                   3
